Response to Amendment
This action is responsive to the amendment filed on 12/09/2020. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16-20, 23-29, 32-39 are pending.  Claims 16, 25, and 34 are independent claims. Claims 1-15, 21-22, 30-31 are canceled. 

Priority
This application is a continuation of parent case 13801274 filed 03/13/2013. The parent case claims the benefit of Provisional Application 61/637210 filed on 04/23/2012.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 24-28, and 33-38 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Michaud et al. US 20110144586 A1, (hereinafter Michaud) in view of Robertson et al. US 20130117696 A1, (hereinafter Robertson) in view of Lyon et al. US 20100257490 A1, (hereinafter Lyon).

As to independent claim 16, Michaud teaches: 
(see paragraph [0037] which mentions a remote commander transmitting instructions to an infusion device), comprising:
a user interface (see paragraph [0037] – “The remote commander may include a display configured for displaying at least one display object, such that the display object indicates a value such that user interaction with the display object generates a user input value. The remote commander may further include a data interface configured for receiving the user input value from the display in response to user interaction with the display”);
a processor configured to process input received through the user interface to send at least one operating command to an ambulatory infusion pump in response to the input to remotely control the ambulatory infusion pump (See paragraph [0037] – “The remote commander may further include a transmitter that transmits the infusion command, with the infusion command comprising an instruction for delivery of the amount of the fluid in accordance with the generated estimate and confirmation input. The system may further include an infusion device. The infusion device may include a fluid interface configured for receiving the fluid, a delivery mechanism configured for effectuating the delivery of the fluid, and a receiver configured for receiving the infusion command from the transmitter of the remote commander. In addition, the system may include a processor that receives the infusion command from the receiver and initiates delivery of the amount of the fluid from the fluid interface to the body of the user in accordance with the generated estimate”, in other words a remote control device is used to control the infusion pump, and paragraph [0027] mentions a display of the remote commander for the user to use to transmit a command to an infuser device), the processor further configured to:
receive input through the user interface selecting a menu item relating to an operation to be performed on the ambulatory infusion pump from a plurality of menu items displayed on a menu screen (See Fig. 45 user interface 452 contains a menu item navigation button “Next” 510 [i.e., a menu item relating to an operation]. Compare Fig. 45 with Fig. 46, the selecting of the menu item 510 initiates a new operation named “2. Install Cartridge”, the operation modifying the ambulatory infusion pump by providing a new cartridge. The menu item 510 is one of a plurality of menu items, i.e. Exit 544, and displayed on menu screen of the UI shown by Fig. 46. See paragraphs [0343]-[0344] which provides more explanation for figures 45-47).
automatically locks at least one portion of the user interface from receiving input in response to the input selecting the menu item relating to the operation that modifies the ongoing state of the remote control device, wherein the operation is to be performed on the remote control device (First see Fig. 45 Next button 510, and [0343]-[0344], user can select the menu item Next button 510 to proceed to the next operation shown in Fig. 46 Install Cartridge. In response to arriving at the Install Cartridge screen of Fig. 46, a portion of the screen is automatically locked, user would need to perform replacing the cartridge and pressing the done button to proceed);
Following completion of the operation to modify the ongoing state of the remote control device, unlock the at least one portion of the user interface such that input configured to send operating commands to remotely control the ambulatory infusion pump is accepted through the at least one portion of the user interface (See Fig. 47 with [0343]-[0344], user can finish installing the cartridge and press the done button which will lead the user to the next operation Fill Cartridge in Fig. 47, and once user completes this final operation, the screen no longer displays the locked screens of Figs. 45-47 and the user can then freely navigate the entire menu hierarchy.).
In the alternative to Michaud’s teaching, Robertson also teaches: receive input through the user interface selecting a menu item relating to an operation to be performed on the remote control device from the menu item displayed on a menu screen on the user interface (See Figs. 15-17 with [0110]-[0112], the next button 1506 in Fig. 15 is pressed [i.e., receive input through UI selecting a menu item] which activates the display of a waiting screen in Fig. 16 which relates to an connection operation being performed between the user’s mobile device 102 [i.e., remote control device] and the patch 1602, thus an operation is being performed on the remote control device), the operation modifying an ongoing state of the remote control device following completion of the operation (See Figs. 15-17 with [0112], Fig. 16 illustrates the ongoing state of the remote control device 102 as an ongoing connection operation, and Fig. 17 is when the connection operation is completed and the remote control device 102 is in a modified state comprising of being connected to the patch 1602);
automatically locks at least one portion of the user interface from receiving input in response to the input selecting the menu item relating to the operation that modifies the ongoing state of the remote control device, wherein the operation is to be performed on the remote control device (See Figs. 15-17 with [0110]-[0112], specifically see Fig. 16 with [0111] a GUI 1600 is displayed which indicates that the mobile device 102 is in the process of connecting. And as can be shown in the figure, there are no selectable elements in the GUI 1600 thus the GUI 1600 is effectively locked in response to the user input to the next button of Fig. 15 and as explained in [0110]);
Following completion of the operation to modify the ongoing state of the remote control device, unlock the at least one portion of the user interface such that input configured to send operating commands is accepted through the at least one portion of the user interface (See Figs. 15-17 with [0110]-[0112], specifically see Fig. 17 with [0112] the GUI 1700 is displayed when the connection is completed, and the GUI 1700 comprises user selectable elements such as Next button 1706 for sending user indication of intent that the user wishes to proceed to the next step shown in Fig. 18 and [0113])
It would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the ambulatory pump connected to a remote commander that displays a menu screen pertaining to an operation as taught by Michaud to include a method of presenting a waiting screen that (See Robertson [0005]) to make sure that the user is performing health-related tasks correctly, for optimal health or safety. 
Michaud as modified teaches the operation as cited above, but Michaud as modified does not teach: Display a lock screen on the user interface that informs the user that a user interface is locked;
wherein the processor is configured to unlock the at least one portion of the user interface following completion of the operation only upon receiving a predefined unlock input through lock screen displayed on the user interface, and
wherein following receipt of the predefined unlock input through the lock screen displayed on the user interface, the processor is configured to display an unlock confirmation screen on the user interface and the at least one portion of the user interface is not unlocked until a confirmation input is received on the unlock confirmation screen, and 
wherein the confirmation input is a single predefined touch input provided to confirm the predefined unlock input.
Lyon teaches: Display a lock screen on the user interface that informs the user that a user interface is locked (See Figs. 4A-I with [0056] – “In one embodiment, an indicator is displayed to inform the user that device 400 is locked”);
wherein the processor is configured to unlock the at least one portion of the user interface only upon receiving a predefined unlock input through lock screen displayed on the user interface (See Figs. 4A-I with [0060] user performs a predefined unlock input comprising moving the padlock at a sufficient distance), and
wherein following receipt of the predefined unlock input through the lock screen displayed on the user interface, the processor is configured to display an unlock confirmation screen on the user interface and the at least one portion of the user interface is not unlocked until a confirmation input is  (See Fig. 6A with [0092] – “In one embodiment, the interface shown in FIG. 6A is displayed after a user successfully unlocks device 400 using one of the unlocking mechanisms described above”, in other words the password input screen of Fig. 6A comes after the predefined unlock input of Fig. 4A-I. Furthermore, Fig. 6A with [0092] discloses a Done button 604 for receiving confirmation input that the password entry is finished. Or emergency call button will provide immediate access to limited function of the device which implies atleast a portion of the vice), and
wherein the confirmation input is a single predefined touch input provided to confirm the predefined unlock input (See Fig. 6A with [0092], and see it in view of [0122] which discloses a tap. Its understood that the user engages the Done button 604 via touch input such as a tap or emergency call button).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the ambulatory pump screen of Michaud to include screen lock and unlocking features taught by Lyon. Motivation to do so would be for preventing inadvertent inputs.

As to dependent claim 17, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud further teaches: wherein the user interface and the processor are part of a mobile computing device configured to remotely control the ambulatory infusion pump (First see paragraph [0037] which mentions a remote commander. Then see paragraph [0289] which mentions “In addition, some GUI 454 embodiments may be available to a user by downloading a software application onto the user's cell phone and/or PDA, which would allow the user to use their cell phone or PDA as a remote commander to the portable infusion device 110”).

As to dependent claim 18, Michaud as modified teaches all the limitations of claim 17 as cited above.
(see paragraph [0289] which mentions “In addition, some GUI 454 embodiments may be available to a user by downloading a software application onto the user's cell phone and/or PDA, which would allow the user to use their cell phone or PDA as a remote commander to the portable infusion device 110”, in other words cellphones capable of downloading software apps are smart phones).

As to dependent claim 19, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud further teaches: wherein the user interface and the processor are part of a dedicated remote controller designed for use with a type of the ambulatory infusion pump (See paragraphs [0037] and [0289]).

As to dependent claim 24, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud further teaches: wherein the operation relates to a change in a physical state of the remote control device (See Figs. 45-47, displaying a new screen is a change in physical state).

As to independent claim 25, Michaud teaches:
A remote control device for remotely controlling an ambulatory infusion pump, comprising:
an interactive display (See paragraph [0037] – “The remote commander may include a display configured for displaying at least one display object, such that the display object indicates a value such that user interaction with the display object generates a user input value”); 
a processor configured to:
present a user interface for remote control of an ambulatory infusion pump on the interactive displav (See paragraph [0037] with paragraph [0289] which mentions a PDA can be the remote commander):
process input received on the interactive display to navigate among menu screens on the user interface (See Figs. 30-40);
 (See Figs. 30-40 with paragraph [0037] which mentions the remote commander controlling the infusion device);
receive input through the interactive display selecting a menu item on one of the menu screens indicating that an operation that modifies the ambulatory infusion pump is to be performed on the ambulatory infusion pump (See Fig. 45 user interface 452 contains a menu item navigation button “Next” 510 [i.e., a menu item relating to an operation]. Compare Fig. 45 with Fig. 46, the selecting of the menu item 510 initiates a new operation named “2. Install Cartridge”, the operation modifying the ambulatory infusion pump by providing a new cartridge. The menu item 510 is one of a plurality of menu items, i.e. Exit 544, and displayed on menu screen of the UI shown by Fig. 46. See paragraphs [0343]-[0344] which provides more explanation for figures 45-47);
automatically locks the interactive display from receiving input to navigate among menu screens while the operation is performed on the remote control device in response to the input selecting the menu item indicating that an operation that modifies the ongoing state of the remote control device is to be performed on the remote control device (First see Fig. 45 Next button 510, and [0343]-[0344], user can select the menu item Next button 510 to proceed to the next operation shown in Fig. 46 Install Cartridge. In response to arriving at the Install Cartridge screen of Fig. 46, a portion of the screen is automatically locked, user would need to perform replacing the cartridge and pressing the done button to proceed);
unlock the interactive display following completion of the operation (See Fig. 47 with [0343]-[0344], user can finish installing the cartridge and press the done button which will lead the user to the next operation Fill Cartridge in Fig. 47, and once user completes this final operation, the screen no longer displays the locked screens of Figs. 45-47 and the user can then freely navigate the entire menu hierarchy.).
In the alternative to Michaud’s teaching, Robertson also teaches: receive input through the user interface selecting a menu item relating to an operation to be performed on the remote control device the menu item displayed on a menu screen on the user interface (See Figs. 15-17 with [0110]-[0112], the next button 1506 in Fig. 15 is pressed [i.e., receive input through UI selecting a menu item] which activates the display of a waiting screen in Fig. 16 which relates to an connection operation being performed between the user’s mobile device 102 [i.e., remote control device] and the patch 1602, thus an operation is being performed on the remote control device), the operation modifying an ongoing state of the remote control device following completion of the operation (See Figs. 15-17 with [0112], Fig. 16 illustrates the ongoing state of the remote control device 102 as an ongoing connection operation, and Fig. 17 is when the connection operation is completed and the remote control device 102 is in a modified state comprising of being connected to the patch 1602);
automatically lock at least one portion of the user interface from receiving input in response to the input selecting the menu item relating to the operation that modifies the remote control device to be performed on the remote control device (See Figs. 15-17 with [0110]-[0112], specifically see Fig. 16 with [0111] a GUI 1600 is displayed which indicates that the mobile device 102 is in the process of connecting. And as can be shown in the figure, there are no selectable elements in the GUI 1600 thus the GUI 1600 is effectively locked in response to the user input to the next button of Fig. 15 and as explained in [0110]);
Following completion of the operation to modify the remote control device, unlock the at least one portion of the user interface such that input configured to send operating commands is accepted through the at least one portion of the user interface (See Figs. 15-17 with [0110]-[0112], specifically see Fig. 17 with [0112] the GUI 1700 is displayed when the connection is completed, and the GUI 1700 comprises user selectable elements such as Next button 1706 for sending user indication of intent that the user wishes to proceed to the next step shown in Fig. 18 and [0113])
It would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the ambulatory pump connected to a remote commander that displays a menu screen (See Robertson [0005]) to make sure that the user is performing health-related tasks correctly, for optimal health or saftety. 
Michaud as modified teaches the operation as cited above, but Michaud as modified does not teach: Display a lock screen on the interactive display that informs the user that a user interface is locked;
wherein the processor is configured to unlock the at least one portion of the interactive display following completion of the operation only upon receiving a predefined unlock input through lock screen displayed on the interactive display and
wherein following receipt of the predefined unlock input through the interactive display displayed on the interactive display, the processor is configured to display an unlock confirmation screen on the interactive display and the at least one portion of the interactive display is not unlocked until a confirmation input is received on the unlock confirmation screen, and 
wherein the confirmation input is a single predefined touch input provided to confirm the predefined unlock input.
Lyon teaches: Display a interactive display on the user interface that informs the user that a interactive display is locked (See Figs. 4A-I with [0056] – “In one embodiment, an indicator is displayed to inform the user that device 400 is locked”);
wherein the processor is configured to unlock the at least one portion of the interactive display only upon receiving a predefined unlock input through lock screen displayed on the interactive display (See Figs. 4A-I with [0060] user performs a predefined unlock input comprising moving the padlock at a sufficient distance), and
 (See Fig. 6A with [0092] – “In one embodiment, the interface shown in FIG. 6A is displayed after a user successfully unlocks device 400 using one of the unlocking mechanisms described above”, in other words the password input screen of Fig. 6A comes after the predefined unlock input of Fig. 4A-I. Furthermore, Fig. 6A with [0092] discloses a Done button 604 for receiving confirmation input that the password entry is finished.), and
wherein the confirmation input is a single predefined touch input provided to confirm the predefined unlock input (See Fig. 6A with [0092], and see it in view of [0122] which discloses a tap. Its understood that the user engages the Done button 604 via touch input such as a tap).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the ambulatory pump screen of Michaud to include screen lock and unlocking features taught by Lyon. Motivation to do so would be for preventing inadvertent inputs.

As to dependent claims 26-28, 33, they are rejected under similar rationale as claims 17-19, 24 respectively. 

As to independent claim 34, it is rejected under similar rationale as claim 25 as cited above. Although the claim recites all the method steps being performed in regards to a user interface, the term user interface is a broader version of interactive display of claim 25 and thus is rejected under similar rationale.

As to dependent claim 35, it is rejected under similar rationale as claim 26 cited above.

claim 36, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud further teaches: wherein the user interface includes an interactive display (See paragraph [0037] – “The remote commander may include a display configured for displaying at least one display object, such that the display object indicates a value such that user interaction with the display object generates a user input value”).

As to dependent claim 37, Michaud as modified teaches all the limitations of claim 36 as cited above.
Michaud further teaches: wherein the interactive display is a touchscreen (See paragraphs [0037] which mentions remote commander, and paragraph [0289] which mentions remote commander can be a phone, and paragraph [0270] which mentions the screen of the display can be a touchscreen).

As to dependent claim 38, it is rejected under similar rationale as claim 37 as cited above.

Claims 20 and 29 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Michaud et al. US 20110144586 A1, (hereinafter Michaud) in view of Robertson et al. US 20130117696 A1, (hereinafter Robertson) in view of Lyon et al. US 20100257490 A1, (hereinafter Lyon) in view of Bartz et al. US 20130191770 A1, (hereinafter Bartz).

As to dependent claim 20, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud as modified teaches automatic locking as cited above but Michaud as modified does not teach: wherein automatically locking at least one portion of the user interface from receiving input includes locking the user interface from receiving any input other than a predefined unlock  input.
Bartz teaches: locking the user interface from receiving any input other than a predefined unlock  input (See paragraph [0052] – “If the password is entered correctly, the display screen is locked throughout the entire infusion process.”, in other words locking a screen suggests that no inputs can be entered except: “If the user wants to unlock the display screen at any time during the infusion, the user may do so by correctly entering an unlock password.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system comprising a remote control screen that remotely controls an infusion pump system of Michaud to include the lock feature of Bartz. Motivation to do so would be for more sophisticated safety measures.

As to dependent claim 29, it is rejected under similar rationale as claim 20 cited above.

Claims 23, 32, 39 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Michaud et al. US 20110144586 A1, (hereinafter Michaud) in view of Robertson et al. US 20130117696 A1, (hereinafter Robertson) in view of Lyon et al. US 20100257490 A1, (hereinafter Lyon) in view of Ronning et al. US 20030195974 A1, (hereinafter Ronning).

As to dependent claim 23, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud as modified by Robertson further teachings wherein the operation is an upload being performed by the professor (See Robertson Figs. 97-99 with [0221]), but Michaud as modified does not teach: wherein the operation is a software download being performed by the processor.
Ronning teaches: wherein the operation is a software download being performed by the processor (See Fig. 21 A with [0085] user selection results in displaying of a download status screen 788).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system comprising presenting a waiting screen for an operation as taught by Michaud modified by Robertson and to substitute it for a downloads screen for a downloading operation as taught by Ronning. Motivation to do so would be for tracking an amount of a received portion of the file (See Ronning [0003]-[0005]), in other words a download screen can effectively show the remaining time until completion.

As to dependent claim 32, it is rejected under similar rationale as claim 23 cited above.

As to dependent claim 39, Michaud as modified teaches all the limitations of claim 16 as cited above.
Michaud teaches a remote control device for controlling an ambulatory pump as cited above and Robertson teaches an upload screen (See Figs. 97-99), but Michaud as modified does not teach: wherein the menu item identifies the operation that is to be performed on the remote control device.
Ronning teaches: wherein the menu item identifies the operation that is to be performed on the user control device (See Fig. 7 with Fig. 17 Download Now menu item 752 with Fig. 21A with [0085], the paragraph explains that user selects the Download Now item 752 which causes display of a download operation screen illustrated in Fig. 21A. The menu item 752 is labeled as “Download Now”, thus is indicative of the download operation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the next button as taught by Michaud modified by Robertson and to substitute it for a more descriptive label associated with a button as taught by Ronning. Motivation to do so would be for a more intuitive graphical user interface.

Response to Arguments
Applicant’s arguments and amendments regarding the previous 103 rejections have been considered but are rendered moot in view of new ground of rejection comprising Lyon. 

Conclusion



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAVID LUU/
Examiner, Art Unit 2171

                                                                                                                                                                                                   
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171